Exhibit 10.4
 
EXECUTION COPY
 
 
NON-COMPETITION AGREEMENT
 
THIS NON-COMPETITION AGREEMENT (this “Agreement”) is made and entered into as of
January 15, 2010 by and between The Merit Group, Inc., a South Carolina
corporation (“Buyer”) and National Patent Development Corporation, a Delaware
corporation (“Seller”; Buyer and Seller are referred to collectively as the
“Parties”).
 
RECITALS:
 
WHEREAS, the Parties have entered into that certain Stock Purchase Agreement,
dated as of November 24, 2009 (the “Stock Purchase Agreement”), pursuant to
which Seller has agreed to sell to Buyer, and Buyer has agreed to purchase from
Seller, all of the issued and outstanding stock of Five Star Products, Inc., a
Delaware corporation (“Target”), Target being a holding company and sole
shareholder of Five Star Group, Inc., a Delaware corporation (“Operating
Company”);
 
WHEREAS, Operating Company is solely engaged in the wholesale distribution of
home decorating, hardware, and finishing products (the “Business”); and
 
WHEREAS, the Stock Purchase Agreement requires the Parties to execute and
deliver this Agreement at the Closing.
 
 NOW, THEREFORE, intending to be bound legally, and in consideration of the
mutual covenants and agreements set forth herein, the receipt and legal
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
 
DEFINED TERMS
 
Section 1.1        For purposes of this Agreement, the following terms shall
have the meanings ascribed to such terms in this Section 1.1.
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries is Controlled by such
specified Person.
 
“Control” as applied to any Person means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
 
 “Governmental Authority” means any federal, state, local or foreign government
or subdivision thereof, or any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any federal, state, local or foreign government, including any court,
tribunal or arbitrator (public or private).
 
“Person” means an individual, firm, proprietorship, partnership, corporation,
limited liability company, limited partnership, association, joint stock
company, trust, joint venture, unincorporated organization, Governmental
Authority or any other type of entity.
 
 
 

--------------------------------------------------------------------------------

 
 
“Restricted Area” means any portion of the United States of America or any city,
county or state in which the Operating Company and/or Target conducted the
Business during the twenty-four (24) month period prior to the Closing.
 
“Restricted Employees” means all individuals employed by the Target or the
Operating Company on the Closing Date or at any time during the ninety (90) day
period prior to the Closing except such employees who are terminated by Target
or Operating Company at Closing at the request of Buyer pursuant to the Employee
Agreement.
 
“Restricted Period” means the period commencing effective as of the Closing and
expiring on the Third (3rd) anniversary of the Closing Date.
 
Section 1.2        Capitalized Terms.  Capitalized terms not otherwise defined
in this Agreement shall have the respective meanings ascribed to them in the
Stock Purchase Agreement.
 
Section 1.3        Interpretation.  The use of the masculine, feminine or neuter
gender or the singular or plural form of words used herein (including defined
terms) shall not limit any provision of this Agreement.  The terms “include,”
“includes” and “including” are not intended to be limiting and shall be deemed
to be followed by the words “without limitation” (whether or not they are in
fact followed by such words) or words of like import.  Reference to a particular
Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable
agreement.  Reference to a particular agreement (including this Agreement),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms
thereof.  Any reference to a particular Law means such Law as amended, modified
or supplemented (including all rules and regulations promulgated thereunder)
and, unless otherwise provided, as in effect from time to time.  The terms
“dollars” and “$” mean United States Dollars.  The Article, Section, and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this
Agreement.  Except as expressly provided to the contrary, references to
Articles, Sections, paragraphs, or clauses shall refer to those portions of this
Agreement.  The use of the terms “hereunder,” “hereof,” “hereto” and words of
similar import shall refer to this Agreement as a whole and not to any
particular Article, Section, paragraph or clause of, or Schedule to, this
Agreement.
 
ARTICLE 2
 
COVENANTS
 
Section 2.1       Covenant Not to Compete.  To induce Buyer to enter into the
Stock Purchase Agreement, in recognition of the highly competitive nature of the
industries in which the Business is conducted, and to further protect the
goodwill of the Business and to promote and preserve their legitimate business
interests, except as provided in Section 2.2 of this Agreement, during the
Restricted Period within the Restricted Area, Seller shall not, directly or
indirectly, whether as a consultant, agent, partner, shareholder, lender,
investor, or owner, whether or not for compensation, (a) solicit or market to
any Person for the purpose of selling to such Person at the wholesale level
products that are included within the Business; (b) take any action to induce or
request any Person who is a customer or vendor of the Business to discontinue or
decrease its sales to or purchases from Operating Company or Target of products
or services that are included within the Business; or (c) otherwise engage in
any aspect or segment of the Business.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Section 2.2        Exceptions to the Covenant Not to Compete.  Notwithstanding
anything in this Agreement to the contrary, Seller may, directly or indirectly,
during the Restricted Period and within the Restricted Area, (a) own, as a
passive investor, up to one percent (1%) of any class of securities issued by a
Person engaged in the Business, which securities are publicly traded on a
regional or national securities exchange anywhere in the world, including the
New York Stock Exchange and the NASDAQ National Stock Market, so long as Seller
does not have a board seat on the board of directors of such Person or otherwise
participate in the management of such Person or (b) be a shareholder of, or
lender to, a Person in an aspect or segment of the Business which is not the
wholesale distribution of paint sundries products; provided that such Person
receives five percent (5%) or less of its total revenues from such Business; and
provided further that Seller does not participate in the management or
operations of the portion of said Person engaged in such Business.


Section 2.3       Covenant Not to Solicit Restricted Employees.  During the
Restricted Period, Seller shall not solicit or recruit for hire any Restricted
Employee or in any manner seek to induce any Restricted Employee to leave his or
her employment other than through general advertising or general solicitations
and except as expressly permitted by the Stock Purchase Agreement.
 
Section 2.4       Equitable Remedies.  Seller acknowledges and agrees that if
Seller breaches any provision of this Article 2, any remedy at law would be
inadequate and that Buyer, in addition to seeking monetary damages in connection
with any such breach, shall be entitled to seek specific performance and
temporary or permanent injunctive and other equitable relief to prevent or
restrain a breach of this Article 2 or to enforce the provisions hereof.
 
Section 2.5       Severability.  The Parties intend that the provisions of this
Article 2 be enforced to the fullest extent permissible under the Law applied in
each jurisdiction in which enforcement is sought.  If any covenant or provision
of this Article 2 is found to be invalid, void, illegal or incapable of being
enforced by reason of any rule of Law, such covenant or provision shall be
deemed severable from the remainder of this Article 2, which shall remain
independent and enforceable.  Furthermore, if any covenant or provision of this
Article 2 is held by a court of competent jurisdiction to be invalid or
unenforceable, this Article 2 shall be amended to revise the scope of such
covenant or provision to make it enforceable to the fullest extent permitted by
applicable Law, if possible, or to delete such provision, such revision or
deletion to apply only with respect to the operation of this Article 2 in the
jurisdiction of such court.
 
Section 2.6        Seller Affiliates.  Seller shall cause its Affiliates to
comply with the terms of this Agreement in the same manner as though such
Affiliate was a party to this Agreement and for such portion of the Restricted
Period during which such Person is an Affiliate of Seller.
 
Section 2.7        Extension of Restricted Period.  If Seller is determined by a
final, non-appealable and binding order or award to be in violation of Article 2
with respect to any aspect or segment of the Business, the Restricted Period
shall be extended for an amount of time equal to the amount of time Seller was
determined to be in violation of Article 2.
 
 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
MISCELLANEOUS
 
Section 3.1        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to its principles of conflicts of law.
 
Section 3.2       Notices, Etc.  All notices, claims, certificates, requests,
demands and other communications hereunder shall be (a) given in writing, (b)
delivered personally or sent by fax or by a nationally recognized overnight
courier, postage prepaid, and (c) deemed to have been duly given when so
delivered personally or sent by fax, with receipt confirmed, or one (1) Business
Day after the date of deposit with such nationally recognized overnight
courier.  All such notices, claims, certificates, requests, demands and other
communications shall be addressed to the respective parties at the addresses set
forth below or to such other address as the person to whom notice is to be given
may have furnished to the others in writing in accordance herewith.
 

If to Buyer, to:   With a copy to:     The Merit Group, Inc.   Parker Poe Adams
& Bernstein LLP 1310 Union Street      401 South Tryon Street, Suite 3000
Spartanburg, South Carolina 29302      Charlotte, North Carolina 28202
Attention:  Jay Baker    Attention: Richard K. Schell Fax:  (864) 699-3505    
Fax: (704) 335-9690

 

    If to Seller, to:  With a copy to:     National Patent Development
Corporation      Day Pitney LLP Attention; Harvey P. Eisen, Chairman of the
Board       One Canterbury Green c/o Bedford Oak Avisors, LLC      201 Broad
Street 100 South Bedford Road    Stamford, Connecticut  06901 Mt. Kisco, NY
10549   Attention: Robert F. Wrobel Fax:    Fax: (203) 977-7301                

 
Buyer or Seller may change the address or fax number to which such
communications are to be directed by giving written notice to the others in the
manner provided in this Agreement.
 
Section 3.3       Waivers.  Any party to this Agreement may, by written notice
to the other parties hereto, waive any provision of this Agreement from which
such party is entitled to receive a benefit.  The waiver by any party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 3.4        Entire Agreement; Amendment.  This Agreement contains the
entire understanding of the parties hereto and supersedes all prior agreements
and understandings between the parties hereto with respect to its subject matter
hereof.  This Agreement may be amended or modified only by a written instrument
duly executed by the parties hereto.
 
Section 3.5        Headings; Construction.  The Article and Section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Because this
Agreement was prepared as a result of negotiation and mutual agreement between
the parties hereto, neither this Agreement nor any provision hereof shall be
construed against either party hereto as the party that prepared this Agreement
or any such provision.
 
Section 3.6        Binding Effect; Assignment.  This Agreement and all of the
provisions contained herein shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns; provided,
however, that neither this Agreement nor any rights or obligations hereunder may
be assigned by any Party, by operation of law or otherwise, without the prior
written consent of each of the other Parties (which consent may be granted or
withheld in the sole discretion of each of the other Parties).  Notwithstanding
the foregoing, Buyer may assign its rights and obligations hereunder to a
wholly-owned subsidiary of Buyer presently existing or hereafter
formed.  Nothing contained in this Agreement shall prohibit its assignment by
Buyer (or any permitted assignee of Buyer) as collateral security, and Seller
hereby agrees to execute any acknowledgment of such assignment by Buyer as may
be required by any lender to Buyer.  Any attempted assignment in violation of
this Section 3.6 shall be void.
 
Section 3.7        Parties in Interest; No Third Party Beneficiaries. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and assigns of the parties
hereto.  Nothing in this Agreement, expressed or implied, is intended or shall
be construed to confer upon or give any other Person, other than the parties
hereto and their successors and permitted assigns, any rights, remedies or other
benefits under or by reason of this Agreement.
 
Section 3.9        Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement.
 
[Signatures Follow]
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
IN WITNESS WHEREOF, the parties hereto have caused  this Agreement to be
executed and delivered on the date first above written.
 

            BUYER:                              /s/ Harvey
Eisen                            Name:  Harvey Eisen     Title:  Chairman,
President and CEO              SELLER:                              /s/ Jay
Baker                            Name:  Jay Baker     Title:  President

 
 
-6-

--------------------------------------------------------------------------------

 
 

